Citation Nr: 0524927	
Decision Date: 09/13/05    Archive Date: 09/21/05

DOCKET NO.  04-09 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a right shoulder 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel







INTRODUCTION

The veteran had active service from August 1986 to August 
1990.

This appeal arises from a June 2003 rating decision of the 
Cleveland, Ohio Regional Office (RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the veteran's appeal has been obtained by the 
RO.

2.  A chronic right shoulder disability was first manifest in 
1996, several years after separation from service.

3.  The veteran does not currently suffer from a right 
shoulder disability that is attributable to injury or disease 
in military service.


CONCLUSION OF LAW

A right shoulder disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The service medical records show that in October 1988 the 
veteran complained of right shoulder pain of eight months 
duration possibly due to lifting weights.  He stated that he 
noticed pain playing football.  X-rays of the right shoulder 
were normal.  On examination, there was full active range of 
motion.  There was pain on extreme internal rotation and a 
popping sound was heard on rotation.  Strength of the right 
upper extremity was normal.  There was no tenderness or 
swelling.  The assessment was a right shoulder strain with 
questionable rotator cuff injury.  

In January 2003, the veteran filed the instant claim of 
service connection for a right shoulder disability that 
resulted from an inservice injury.

A March 1997 private treatment note indicates that the 
veteran suffered a rotator strain in October 1996.  
Reportedly he had been in an altercation with an inmate when 
he suddenly developed pain of the right shoulder.  He was 
evaluated by a family physician.  He had not responded to 
conservative treatment to include three cortisone injections.  
There was weakness and pain with certain motion.  Ten therapy 
sessions had not provided relief from symptoms.  X-rays 
appeared to be within normal limits.  It was the examiner's 
opinion that the veteran may have sustained a rotator cuff 
tear.  An MRI showed tendonitis but no definite sign of 
rotator cuff tear.  

A diagnostic arthroscopy was performed in April 1997.  The 
post operative diagnosis was chronic impingement syndrome of 
the right shoulder.  There was no evidence of injury to the 
rotator cuff. 

An MRI in July 2000 showed mild hypertrophic changes of the 
right AC joint with mild impingement of the muscle.

An October 2000 report of surgery included diagnoses of right 
shoulder instability and rotator cuff tendonitis.   

On VA orthopedic examination in May 2003, the veteran's 
claims folder was not available for review.  The veteran 
reported that he injured his right shoulder during service.  
In 1996, while working as a prison guard, the veteran 
sustained a new and different injury of the right shoulder.  
Two surgeries were performed.  Currently the veteran 
complained of daily right shoulder pain.  The examiner opined 
that the veteran's current disability was more likely than 
not the result of the 1996 injury as a prison guard and not 
the result of any injury sustained in service.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2004).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).  

The regulations further provide that with chronic disease 
shown as such in service (or within the presumptive period 
under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  

The veteran maintains that he currently suffers from a right 
shoulder disability that is related to an injury suffered 
during military service.  The evidence does not support this 
claim.

The veteran served on active duty for four years.  
Approximately one-half of the way through his period of 
service, the veteran was seen in October 1988 complaining of 
an eight-month history of right shoulder pain.  The 
assessment was a right shoulder sprain with questionable 
rotator cuff injury.  X-rays taken in October 1988 revealed a 
normal right shoulder.  The remainder of the service medical 
records are silent regarding complaints, findings, or 
diagnoses of a right shoulder disability.

Private treatment records beginning in March 1997, more than 
six years after separation from service, show that the 
veteran was injured at work in October 1996 in an altercation 
with an inmate.  It was noted that the veteran suffered a 
sudden onset of right shoulder pain.  Extensive private 
medical records beginning in March 1997 do not mention a 
right shoulder injury during service.  These records only 
mention the October 1996 work related injury as the genesis 
of the veteran's current right shoulder problems.  X-rays in 
1997 were normal.  An MRI and arthroscopic surgery in April 
1997 showed chronic impingement syndrome, but there was no 
evidence of an injury to the rotator cuff.  

It is clear, therefore, that in October 1988 the veteran had 
not suffered a rotator cuff injury in service when the 
assessment of a questionable rotator cuff injury was 
provided.  Moreover, it must be emphasized that eight years 
transpired between treatment for a shoulder strain in service 
in October 1988 and the initial manifestation of chronic 
right shoulder disability following a post service 
intervening injury in 1996.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The 
United States Court of Appeals for the Federal Circuit has 
determined that a significant lapse in time between service 
and post-service medical treatment may be considered as part 
of the analysis of a service connection claim.  See generally 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

The question of whether the veteran's current right shoulder 
disability that was first manifest six years after service is 
etiologically related to injury or disease in service is 
solely within the province of health care professionals.  In 
short, a medical diagnosis or a medical nexus opinion as to 
the relationship between a current right shoulder disability 
and service must come from a health care professional.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  It is 
therefore clear that the veteran's statements in this case do 
not rise to the level of competent medical nexus evidence.

The resolution of this case hinges on whether there is 
adequate medical evidence of a nexus between the veteran's 
current right shoulder disability and his military service.  
The Board has the duty to assess the credibility and weight 
to be given the evidence.  Wilson v. Derwinski, 2 Vet. App. 
614, 618 (1992) (quoting Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991), reconsideration denied per curiam, 1 Vet. App. 
406 (1991)).  

This assessment of credibility and weight to be given the 
evidence includes scrutiny of a medical professional's 
statements in association with such related factors as the 
basis for the opinions rendered, i.e., presence or absence of 
clinical records.  While professional opinions must be 
considered, VA is not bound to accept any such opinion 
considering the merits of the claim. See, i.e., Hayes v. 
Brown, 5 Vet. App. 60 (1993).

In the case at bar, the May 2003 VA medical opinion speaks to 
the putative relationship between the veteran's service and 
current right shoulder disability.  Although the examiner did 
not have the veteran's claims folder, the examiner upon 
examining the veteran and discussing the facts of his case, 
opined that the veteran's current right shoulder disability 
was more likely than not the result of the 1996 injury and 
not the inservice injury.  The Board will accord significant 
probative value to this opinion as it was based on an 
examination and an accurate chronological review of the 
veteran's medical history.  Moreover, there simply is no 
competent medical evidence or opinion to the contrary.  

As the service and post medical evidence shows that the 
veteran was first diagnosed with chronic right shoulder 
disability more than six years following discharge from 
service and that current disability is unrelated to disease 
or injury during service, the Board concludes that the 
preponderance of the evidence is against the veteran's 
appeal.  Accordingly, the claim of entitlement to service 
connection for a right shoulder disability must be denied.

The Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to the 
claim for service connection; however, as the preponderance 
of the evidence is against the veteran's claim, the record 
does not demonstrate an approximate balance of positive and 
negative evidence as to warrant the resolution of this issue 
on that basis.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102.


VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA has a duty to notify a claimant if his or her application 
for benefits is incomplete.  The required notice must inform 
the applicant of any information necessary to complete the 
application.  38 C.F.R. § 3.159(b)(2) (2004).  The purpose of 
the first notice is to advise the claimant of any 
information, or any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  In this case, the veteran's application is 
complete.  There is no outstanding information required, such 
as proof of service, type of benefit sought, or status of the 
veteran, to complete the application.

Once VA is in receipt of a complete or substantially complete 
application, VA must provide certain additional notices.  As 
noted above, there is an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits and which evidence, 
if any, the veteran is expected to obtain and submit, and 
which evidence will be retrieved by VA.  Quartuccio, supra.  
In those cases where notice is provided to the claimant, 
notice is to be provided to advise that if such information 
or evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application.  38 U.S.C.A. § 5103(b) 
(West 2002 & Supp. 2005).  In addition, 38 C.F.R. § 3.159(b) 
details the procedures by which VA will carry out its duty to 
provide notice.

The Board has conducted a complete and thorough review of the 
appellant's claims folder.  The Board finds that the RO has 
fulfilled the notice requirements of the VCAA.  The RO sent 
the appellant a letter in February 2003 as well as a 
statement of the case in December 2003 and a supplemental 
statement of the case in April 2005, which notified the 
appellant of the type of evidence necessary to substantiate 
his claim.  The documents also informed him that VA would 
assist in obtaining identified records, but that it was the 
appellant's duty to give enough information to obtain the 
additional records and to make sure the records were received 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(holding that both the statute, 38 U.S.C.A. § 5103(a), and 
the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  The above documents also 
informed the appellant about the information and evidence he 
is expected to provide. 

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate his claim.  See 38 
U.S.C.A. § 5103A (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(c).  The Board notes that the VCAA's duty-to-assist 
provision under 38 C.F.R. § 3.159 has been fulfilled.  This 
section of the new regulation sets forth several duties for 
VA in those cases where there is outstanding evidence to be 
obtained and reviewed in association with a claim for 
benefits.  VA must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 C.F.R. § 3.159(c), (d) (2004).  

To the extent possible, VA has obtained all pertinent records 
from sources identified by the veteran in relation to his 
claim.  In this regard, all available VA and private 
treatment records have been obtained.  The veteran requested 
a hearing at the RO before a decision review officer on the 
February 2004 substantive appeal.  The veteran failed to 
report for a hearing that was scheduled in April 2004.  As a 
result, the case was remanded from the Board to the RO in 
July 2004 to afford the veteran a personal hearing.  The 
veteran failed to appear for a hearing scheduled in April 
2005.  Finally, a July 2005 telephonic report of contact with 
the veteran shows that he canceled a rescheduled hearing in 
July 2005 and it was further indicated that he did not want 
the personal hearing rescheduled.  Accordingly, as the 
veteran has withdrawn his hearing request, the Board finds 
that the evidentiary development is complete.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
3.159(c)(4) (2004).  In this case, a VA examination was 
conducted in May 2003 that included a medical nexus opinion.  
As a result, the evidence of record is adequate to fully and 
fairly evaluate the veteran's appeal under 38 C.F.R. § 3.159 
without affording the veteran another examination.  As 
another examination is unnecessary, the Board finds that the 
RO has satisfied the duty-to-assist obligations with respect 
to medical examinations.  

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  Therefore, the Board finds 
that VA has complied with the duty-to-assist requirements 
found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
Pelegrini standard was met as the veteran received VCAA 
notice in February 2003 prior to the initial unfavorable AOJ 
decision in June 2003.


ORDER

Entitlement to service connection for a right shoulder 
disability is denied.


	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


